Citation Nr: 0202266	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  89-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed additional disability of the right eye as a result of 
VA treatment in November 1973 and December 1973.  
 
(The issue of entitlement to special monthly pension on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound will be the subject 
of a later decision.)









REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1983 RO decision.  

In July 1989, the Board remanded the case to the RO for 
additional development of the record.  

In an August 1993 letter, the RO notified the veteran that 
adjudication of his claim had been suspended pending 
completion of an appeal in the case of Gardner v. Derwinski.  

In July 1997, the Board again remanded the case to the RO for 
other evidentiary development.  

It is noted that the Board is undertaking additional 
development on the issue of entitlement to special monthly 
pension on the basis of the need for regular aid and 
attendance of another person or by reason of being 
housebound, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  



FINDINGS OF FACT

1.  In November 1973 and December 1973, the veteran was seen 
at the VA outpatient clinic and hospitalized for treatment of 
his right eye.  

2.  The veteran's right eye disability was present before the 
VA treatment and has been present since then.  

3.  The veteran is not shown to have developed additional 
disability of the right eye as the result of the VA 
treatment.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right eye, claimed to be the 
result of VA treatment of the right eye in November 1973 and 
December 1973, have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from March 1942 to January 
1946.  A careful review of the service medical records shows 
no abnormality referable to the eyes.  

The VA records showed that, in January 1946 and April 1946, 
the veteran was admitted to the hospital for complaints 
unrelated to the eyes.  On physical examinations conducted in 
February 1946 and May 1946, the veteran's eyes were normal.  

On a March 1971 VA general medical examination, there were no 
complaints referable to the eyes, and an eye examination was 
normal.  

The VA medical records (from Bronx, New York) showed that, on 
November 20, 1973, the veteran was seen at the hospital with 
a three month history of progressively decreasing vision in 
the right eye with recent onset of pain in that eye and no 
previous history of ocular disease.  

On examination, there was noted to be a Marcus Gunn pupil in 
the right eye and visual acuity was that of light perception 
with poor projection.  There was also a giant horseshoe-
shaped tear seen at approximately 10 o'clock with a flat 
detachment temporally bullous elevation inferiorly.  The 
diagnosis was that of retinal detachment in the right eye.  
The veteran was admitted to the hospital where he was placed 
on bed rest for one week.  

On November 28, 1973, while hospitalized by VA, the veteran 
underwent surgery on the right eye, i.e., scleral buckling 
with silicone implant and encircling band.  The surgeons were 
listed as Dr. S. Cole and his assistant, Dr. K. Zinn.  Post-
operatively, it was noted the veteran had a corneal abrasion 
which was incident to the surgery and healed over 
approximately two to three days.  He also had pain in the 
area of the right eye and right forehead that was felt to be 
related to the operation, and it too cleared after several 
days.  

After 18 days in the VA hospital, the veteran was discharged 
on December 8, 1973, with eye drops and instructions for 
follow-up care in the eye clinic.  

A VA eye clinic record dated on December 11, 1973 showed that 
the veteran still complained of some pain in the right eye.  
On examination, his visual acuity was such that he could 
count fingers at three feet.  The cornea had an abrasion and 
microcystic edema.  The pupil was poorly dilated.  The 
veteran's medication was switched to another.  The record 
indicates the veteran was scheduled to return to the eye 
clinic on December 19, 1973 and January 16, 1974, but there 
is no record that he appeared for these appointments.  

The medical records from The Mount Sinai Hospital, dated in 
January 1974, indicated that the veteran was admitted for 
repair of retinal detachment of the right eye on January 1, 
1974.  It was noted he had had decreased vision in the right 
eye of about two to three months' duration and had undergone 
surgery in that eye during the previous month.  

On examination, the veteran's visual acuity in the right eye 
was that of light projection, inferior and temporal 
quadrants, and there was a total retinal detachment with a 
hole and massive pre-retinal traction.  The veteran underwent 
surgery (performed by Dr. Keith Zinn) that involved removing 
the scleral buckle, draining the sub-retinal fluid, and 
rebuckling the right eye.  

The operative report noted that, because the veteran had had 
previous retinal detachment surgery, there was considerable 
scar tissue which had to be dissected off the surface of the 
scleral implant.  There were no operative complications, and 
postoperatively he did reasonably well.  It was noted that 
there was evidence of choroidal detachment nasally and that 
there were meridional folds posterior to the buckle, above 
and below the disc; that the hole seemed to be closed on a 
satisfactory buckle; and that there was evidence of pre-
retinal fibrosis with tenting of the retina posterior to the 
buckle.  The veteran was discharged on January 12, 1974 on 
medication and with instructions to return on a follow-up 
visit five days later.  

In a March 1974 letter to Dr. Stuart Cole of Bronx VA 
Hospital on West Kingsbridge Road, Keith Zinn, M.D., of Mount 
Sinai School of Medicine of the City University of New York, 
indicated that he had examined the veteran and noted that his 
visual acuity, with correction, was that of light perception 
in the right eye.  He stated that the anterior segment on the 
right appeared clear with a well-dilated pupil, that there 
were mild amounts of nuclear sclerosis present, and the a 
funduscopy revealed the retina to be completely detached with 
massive pre-retinal retraction and vitreous membranes 
responsible for the retinal detachment.  He stated that all 
medications for the veteran had been stopped and that the 
veteran had been advised that no further surgery should be 
planned at this time in view of the considerable amount of 
vitreous traction.  

A February 1975 VA medical certificate (from Bronx, New York) 
showed that the veteran reported that he was blind in the 
right eye and used glasses for reading.  

The VA medical records from a clinic in Puerto Rico showed 
that, in July 1975, the veteran was initially seen with 
complaints that he could not read the newspaper print due to 
loss of vision in the right eye.  The diagnosis was that of 
cataract in the right eye.  In February 1977, he reported 
that he had previously had surgery on his right eye and now 
had no vision.  

In December 1981, the RO received the veteran's claim for 
compensation for claimed disability of the right eye as a 
result of treatment at the VA in "1974."  

In September 1982 and July 1983 statements, the veteran 
alleged that there was negligence on the part of VA regarding 
treatment for his right eye in "1974."  He said VA 
committed malpractice in regard to surgery performed on that 
eye.  

In a December 1983 decision, the RO denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 (formerly 38 
U.S.C. § 351) for claimed disability of the right eye as a 
result of VA treatment.  The RO notified him of the decision 
in a February 1984 letter, and the veteran expressed 
disagreement with the decision in a statement received by the 
RO in May 1984.  

The VA medical records, dated in December 1986, January 1987, 
April 1987, and July 1987, from a clinic in Puerto Rico show 
that the veteran reported loss of vision in the right eye 
since surgery for retinal pathology in a New York VA 
hospital.  He also complained of severe pain in the right 
eye.  His visual acuity in the right eye was no light 
perception.  The diagnoses included those of right eye 
blindness (old) and neovascular glaucoma (unknown reason, 
secondary to surgery).  

At a July 1987 RO hearing before a Hearing Officer, the 
veteran testified that he had sought medical treatment for 
his right eye at the VA hospital on Kingsbridge Road in 1973 
because he would see "a little branch and in the center 
there was like a bud" upon arising in the morning which 
would clear up later in the day; that he had never had 
problems with his eyesight prior to VA treatment; that he was 
told at the VA hospital that only surgery would correct his 
problem and that nothing would happen to his eye; that the VA 
had a specialist from The Mount Sinai Hospital come to 
perform the surgery on him and that the specialist was the 
same doctor who later performed a second surgery in an 
attempt to correct problems caused in the first surgery at 
VA; that following surgery at the VA he had no vision in his 
right eye and continued to have loss of vision ever since 
then; that the second surgery at The Mount Sinai Hospital in 
1974 was unsuccessful; and that for years he did not submit a 
claim for compensation regarding VA treatment of his eye 
because his doctor told him that his eyesight would 
eventually be restored.  

At the hearing, the veteran submitted a June 1987 statement 
from Luis Vazquez, M.D., who certified that the veteran had 
been under his care since November 1978.  He stated that the 
veteran had undergone retinal detachment surgery on the right 
eye six years previously and developed a hypermature cataract 
in that eye and that for the past few years he had been 
treating the veteran for glaucoma.  

A July 1987 VA outpatient record indicates the veteran was 
treated for neovascular glaucoma of the right eye.  

In August 1987, the RO received statements from the veteran's 
brothers and sister, who indicated that the veteran underwent 
a right eye operation at the Veterans Hospital in Bronx, New 
York, accompanied by the veteran's brothers, and that he was 
referred to Mount Sinai Hospital in January 1974 for a second 
surgery.  One of the veteran's brother stated that, on the 
day prior to his surgery at VA, the veteran had vision in his 
right eye but that upon discharge from the VA hospital the 
veteran had indicated to him that he no longer had vision in 
that eye.  

In a February 1988 decision, the RO confirmed the denial of 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
(formerly 38 U.S.C. § 351) for claimed disability of the 
right eye as a result of VA treatment.  

In a May 1988 statement, Luis Vazquez, M.D., indicated that 
since November 1978 his office had treated the veteran who 
had had a retinal detachment and hypermature cataract in the 
right eye.  He stated that, in December 1986, the veteran had 
suffered from black ball hyphema, which lasted until June 
1987, and that the veteran consequently had no vision in the 
right eye.  

In a June 1988 statement, Antolin Alvarez Pont, M.D., 
indicated that the veteran was seen earlier that month for 
treatment of the right eye.  An examination of the right eye 
revealed that visual acuity was no light perception and that 
the eye was full of neovascular fronds.  The diagnosis was 
that of neovascular glaucoma of the right eye, with a poor 
prognosis.  

In a July 1988 statement, Andres Montalvo Carroll, M.D., 
indicated that he examined the veteran in April 1977, April 
1983, and earlier that month.  After an examination of the 
right eye, the veteran was diagnosed with a blind right eye 
with occlusio pupillae, enophthalmos, and chronic uveitis.  
The doctor commented that the veteran's chronically inflamed 
blind right eye was bound to require enucleation and that, if 
the veteran had another bout of endophthalmitis, he should 
strongly consider enucleation.  

At an August 1988 RO hearing before a Hearing Officer, the 
veteran testified that his present right eye condition was 
the result of surgery performed in December 1973 at VA where 
he was hospitalized for a week and that he did not have any 
vision in his eye after either the first surgery in December 
1973 at VA or the second surgery in January 1974 at The Mount 
Sinai Hospital where he was referred by VA.  

At the hearing, the veteran submitted recent statements dated 
in 1988 from three doctors (previously noted) and statements 
from his brother and sister, who indicated that the veteran 
underwent right eye surgery at the VA in New York in December 
1973 and that after he returned home he suffered emotional 
trauma resulting from the "after-effects of the surgery" to 
include loss of vision.  

In July 1989, the Board remanded the case to the RO for 
additional development.   

In a September 1989 letter, the RO requested the veteran to 
obtain any additional records from The Mount Sinai Hospital 
(other than the hospital summary and operative report already 
of record) with respect to his eye surgery in January 1974.  

A June 1992 VA outpatient record from a clinic in Puerto Rico 
showed that the veteran was totally blind in the right eye 
from glaucoma.  

Additional medical records, dated in September 1992, December 
1992, and September 1993, from another VA clinic in Puerto 
Rico showed that the veteran complained of right eye pain.  
An examinations revealed that his visual acuity was that of 
no light perception in the right eye.  

In a November 1993 statement, the veteran canceled a 
scheduled RO hearing, indicated that the RO should consider 
additional VA medical records sent to it, and requested an 
expert medical opinion to resolve the issue at hand.  

In a February 1994 medical report, a VA doctor furnished an 
opinion regarding the veteran's right eye disability as a 
result of retinal detachment.  The doctor reviewed VA 
hospital records, records of Mount Sinai Hospital, and a 
transcript of the veteran's August 1988 hearing.  The doctor 
concluded the following:  

"1.  The presence of a Marcus Gunn pupil 
in the affected right eye points to a 
long standing loss of afferent impulses 
from that eye, compatible with the total 
retinal detachment found on his initial 
visit to Kingsbridge [VA] Hospital.  

2.  The surgical procedure and the post-
operative follow-up reflect a thorough, 
correct procedure.  

3.  Post-operative organization of the 
vitreo-retinal complex in retinal 
detachment surgery is the most frequent 
reason for re-detachment, which is what 
appears to have happened in this case.  

4.  It is the opinion of this examiner 
that the records reviewed show no 
evidence of negligence, lack of proper 
skills, errors in judgement or any 
indication of fault on the part of the 
Kingsbridge [VA] Hospital 
ophthalmologists involved in the case.  
The surgical procedure and the post-
operative care appear to have been 
correct.  The unfortunate loss of vision, 
which existed at the time of the initial 
assessment on November 20, 1973 was not 
caused by any undue procedure at that 
hospital."  

The VA medical records, dated in September 1994, February 
1995, March 1995, August 1995, and January 1996, from a 
clinic in Puerto Rico showed that the veteran's occasional 
right eye pain was controlled with medication and that his 
visual acuity of the right eye was no light perception.  

In a March 1996 decision, the RO confirmed the denial of the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
claimed disability of the right eye as a result of VA 
treatment.  

A July 1996 VA medical record from a clinic in Puerto Rico 
showed that the veteran's visual acuity in the right eye was 
no light perception secondary to old retinal detachment and 
that he had a nonpainful blind right eye controlled with 
medication.  

On a September 1996 VA examination pertaining to pension 
benefits, it was noted that the veteran was not totally 
blind.  The pertinent diagnosis was that of phthisis of the 
right eye with loss of vision (old retinal detachment).  

On an October 1996 VA eye examination, the veteran's visual 
acuity in the right eye was no light perception and the 
cornea was clear.  The diagnosis was that of phthisis bulbi 
of the right eye.  

VA medical records, dated in February 1997 and May 1997, from 
a clinic in Puerto Rico show that the veteran continued to 
have no light perception in the right eye.  He was diagnosed 
with phthisis bulbi of the right eye, and it was noted his 
eye was painful on occasion but that he did not want surgery.  

In July 1997, the Board remanded the case to the RO for 
additional development.  

In an August 1997, the RO requested the veteran to furnish 
information regarding treatment for his right eye disability.  
The RO also requested that he provide opinions from eye 
specialists regarding whether any additional disability 
resulted from the 1973 VA treatment, which would be helpful 
in making a final determination as to his claim.  

The VA medical records, dated in October 1997, from a clinic 
in Puerto Rico showed the veteran's continued diagnosis was 
that of phthisis bulbi of the right eye and that medication 
relieved his right eye symptoms.  The veteran did not appear 
for scheduled eye appointments in February 1998 and May 1998.  

On a June 1999 VA eye examination, the examiner stated that 
he reviewed the claims folder extensively.  He noted that the 
veteran had a history of glaucoma in the right eye and that 
he claimed loss of vision in that eye after surgery by VA.  
The examiner noted the evidence of retinal detachment surgery 
in the right eye in 1973 and loss of vision again in the 
right eye several weeks following the surgery, which led to 
further surgery in January 1974.  The examiner noted that 
there was no evidence of visual acuities recorded in this 
second hospitalization in the claims folder.  Presently, the 
veteran complained of epiphora in the right eye and no 
vision.  

On examination, there was no light perception in the right 
eye and the cornea was clear.  The pertinent diagnoses were 
those of neovascular glaucoma in the right eye and old 
retinal detachment in the right eye.  

The VA examiner was asked to comment on two lines of inquiry, 
as part of the development ordered by the Board's July 1997 
Remand:  (1) Was the retinal detachment which required repeat 
surgery or any other right eye pathology noted in January 
1974 the likely result of the earlier treatment rendered at 
the VA hospital in November and December 1973 or, rather, was 
any merely reflective of the natural progression of the 
underlying disorder?  (2) If the retinal detachment or any 
other right eye pathology noted in January 1974 was caused by 
the earlier VA treatment, was there an increase in disability 
referable to the underlying condition due to the VA 
treatment, and if so, what was the nature of that increase?  

The VA examiner responded that there was no evidence that the 
retinal detachment was related to any services rendered at 
the VA hospital and that there was no increase in disability 
referable to the true underlying condition.  



II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in December 1983, February 1988, and March 
1996), Statement of the Case (in August 1984), Supplemental 
Statements of the Case (in February 1988, March 1996, July 
1996, March 2001), and through letters sent to the veteran 
(in September 1989 and August 1997), the RO has notified him 
of the evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
The Mount Sinai Hospital dated in January 1974 and the VA in 
Bronx, New York and Puerto Rico).  The RO has also sought and 
obtained two medical opinions (dated in February 1994 and 
June 1999) regarding the issue at hand.  Additionally, the RO 
has provided the veteran with the opportunity for hearings, 
which were conducted in July 1987 and August 1988 (the 
veteran canceled a third hearing scheduled for July 1996).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the veteran's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the new change.  

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  

The regulation further provides, in part, that compensation 
will not be payable for the continuance or natural progress 
of disease or injury for which VA treatment is authorized.  
38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).  

After careful consideration of the record, the Board finds 
that the medical evidence demonstrates that the veteran did 
not incur additional disability of the right eye as a result 
of VA treatment in November 1973 and December 1973.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

A longitudinal review of the evidence shows that the veteran 
had a disability of the right eye (i.e., three month history 
of decreasing vision and pain) when he was first seen at VA 
on November 20, 1973.  His vision was light perception with 
poor projection.  He was thereafter hospitalized from 
November 20, 1973 to December 8, 1973 during which time he 
underwent surgery of the right eye (i.e., scleral buckling 
with silicone implant and encircling band).  

The veteran was seen in a follow-up visit on December 11, 
1973.  On that visit, his vision was such that he could count 
fingers at three feet.  He was scheduled for further visits 
on December 19, 1973 and January 16, 1974, but he evidently 
failed to appear.  Instead, he was admitted on January 1, 
1974 at The Mount Sinai Hospital where he underwent further 
right eye surgery (i.e., removal of the scleral buckle, 
draining of the sub-retinal fluid, and rebuckling of the 
right eye) on account of suffering another total retinal 
detachment.  

Prior to the surgery, his visual acuity in the right eye was 
light projection, inferior and temporal quadrants.  In March 
1974, the veteran's surgeon at Mount Sinai noted that in a 
post-operative visit the veteran's visual acuity was light 
perception in the right eye, which is the same finding of a 
VA doctor on the veteran's initial visit to VA in November 
1974.  The Mount Sinai surgeon also remarked that massive 
pre-retinal retraction and vitreous membranes were 
responsible for the veteran's retinal detachment.  

The private and VA medical records dated after 1974 showed 
that the veteran had loss of vision and was treated for pain 
in the right eye.  The medical records showed that it was not 
until after the RO received the veteran's claim, for 
compensation for claimed disability of the right eye as a 
result of treatment at the VA in 1973, that he reported to 
doctors that he had suffered loss of vision in the right eye 
ever since surgery at the VA for retinal pathology.  

However, the Board notes that the VA records dated in 
November and December 1973 do not support the veteran's claim 
that he had vision in his right eye prior to VA treatment and 
complete loss of vision following VA surgery in December 
1973.  

The Board also finds significant two medical opinions in the 
record, regarding the issue of whether the veteran incurred 
additional right eye disability as a consequence of his VA 
treatment in November and December 1973.  Both opinions, 
which were furnished by VA doctors after extensive review of 
the veteran's entire medical record, state that the veteran 
did not incur additional right eye disability as the result 
of VA treatment.  

A VA doctor in February 1994 opined that the loss of vision 
which existed at the time the veteran was first seen at VA in 
November 1973 was not caused by any undue procedure at VA.  A 
VA doctor in June 1999 opined that there was no evidence that 
the veteran's retinal detachment was related to any VA 
services and that there was no increase in disability 
referable to the veteran's underlying right eye condition.  

There is no other medical opinion to the contrary in the 
record to show that VA treatment of the veteran's right eye 
in November and December 1973 permanently worsened his 
disability.  

Thus, the weight of the evidence demonstrates, at most, 
worsened right eye disability subsequent to, and not 
attributable to, the VA treatment in November and December 
1973, and compensation is not payable for such.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

The veteran has vigorously asserted that he incurred 
additional disability of the right eye due to VA treatment in 
November 1973 and December 1973.  However, as a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for claimed additional disability of the right eye as a 
result of VA treatment in November 1973 and December 1973 is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

